                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF NORTH CAROLINA
                          C.A. No. I :19-cv-00410-UA-JEP

 RONNIE LEE SANDERS,

        Plaintiff,

        v

 SMITH DEBNAM NARRON DRAKE
 SAINTSING & MYERS, LLP and FIRST
 TECHNOLOGY FEDERAL CREDIT
 uNroN,

        Defendants.


  DEFENDANT SMITH DEBNAM NARRON DRAKE SAINTSING & MYERS,
    LLP'S MEMORANDUM IN SUPPORT OF ITS MOTION TO DISMISS

                         I. MATTER BEFORE THE COURT

       The matters before the Court for ruling are the defendant Smith Debnam Narron

Drake Saintsing & Myers, LLP's ("Smith Debnam") Motions to Dismiss pursuant to Rules

12(b)(5) and (6) of the Federal Rules of Civil Procedure.

                             II. STATEMENT OF FACTS

       On   April 16, 2018, Smith   Debnam filed a collection complaint on behalf of the

codefendant First Technology Credit Union ("FTCU") to collect a deficiency balance from

the plaintiff (the "Collection Complaint" and "Collection Litigation").r The procedural

history of the collection litigation, including its appellate history, are set forth more




I While the Complaint alleges the Collection Complaint   was filed April 16, 2017, the
attached copy of the Collection Complaint reflects it was actually filed April 16,2018.
(Doc. No. 3, Ex. D).
                                             1




      Case 1:19-cv-00410-UA-JEP Document 18 Filed 01/02/20 Page 1 of 10
particularly in the Memorandum submitted by FTCU in support of its Motion to Dismiss

and that history is adopted herein by reference. (Doc. No. 16)

         On   April 16,2019, the plaintiff filed a complaint against Smith Debnam alleging

violations of the federal Fair Debt Collections Practices Act, 15 U.S.C. $1692 et seq. (the

"April Complaint"). The April Complaint was filed on the last day of the limitations

period set forth in 15 U.S.C. $1692k. The plaintiff took no further action - no summons

was ever issued and the April Complaint was never served.

         On October 10, 2019, the Clerk of Court issued a Notice to Plaintiff of Failure to

Make Service Within 90 Days. (Doc. No. 2). The Notice directed the plaintiff to respond

within 14 days and that at the end of that period, the record would be forwarded to the

district court judge to whom the action is assigned for further action. Instead of serving

the April Complaint, the plaintiff responded by filing a new complaint (Doc. No. 3), this

time including FTCU as a party (the "October Complaint") and filing a response and

motion to extend the time to effect service (Doc. No.   4).   In his response and motion to

extend time, plaintiffls counsel indicated a deliberate and calculated strategy          to not

immediately serve the federal Complaint while the appeal of the Collection Litigation was

still pending "because a favorable outcome ... might have obviated the need to expend

time and expense pursuing this federal case." (Doc. No. 4, p.2). Plaintiff   s   counsel further

acknowledged he forgot to calendar the 90-day deadline for service. An Order allowing

the   plaintiff through November 7 ,2019 to make service was entered on October 30, 2019.

(Doc. No. 5)



                                              2




        Case 1:19-cv-00410-UA-JEP Document 18 Filed 01/02/20 Page 2 of 10
       A summons directed to Smith Debnam was issued on October 31,2019, over six

months after the statute of limitations had run. On November 7,2019, well outside of the

90 day period articulated in Rule 4(m) for completion of service, Smith Debnam was served

with the summons and the October Complaint. (Doc. Nos. 6 and 8)

       The October Complaint alleges Smith Debnam violated 15 U.S.C. $1692e. Smith

Debnam moves to dismiss this action because (1) plaintiff failed to effect service with the

time provided by Fed. R. Civ. P. 4(m) and therefore there has been an insufficiency       of

service of process, and (2) because the claims asserted against Smith Debnam in the

October Complaint are now time-barred and should be dismissed pursuant to Rule 12(b)(6).

                                    III. ARGUMENT
A. This Action Should be Dismissed as to Smith Debnam for an Insufficiency of
   Service of Process.

       In considering a motion to dismiss pursuant to Fed. R. Civ. P. 12(bX5), "[t]he

plaintiff bears the burden of establishing that the service of process has been accomplished

in a manner that complies with Rule 4 of the Federal Rules of Civil Procedure." Plant

Genetic Systems, N.V., v. Ciba Seeds, 933 F. Supp. 519, 526 (M.D.N.C . 1996). To satisfu

his or her burden of showing proper service, the plaintiff "must demonstrate that the

procedure employed satisf,red the requirements of the relevant portions of Rule 4 and any

other applicable provision of law."   Elv. Max Daetwyler Corp.,2011      U.S. Dist. LEXIS

49645, at *4 (W.D.N.C. 2011) (citation omitted). "Rule 4 is 'there to be followed, and plain

requirements for the means of effecting service of process may not be ignored."' Disabled

Patriots of Am., Inc. v. Meimei Fu,2009 U.S. Dist. LEXIS l3 1858, at * 10 (W.D.N.C .2009)


                                             3




      Case 1:19-cv-00410-UA-JEP Document 18 Filed 01/02/20 Page 3 of 10
(quoting Armco, Inc. v. Penrod-Stauffer Building Systems, lnc.,733 F.2d 1087, 1089 (4th

Cir. 1984)).


        If   a defendant is not served within ninety (90) days after the complaint is filed, the

court... must dismiss the action without prejudice against that defendant or order that

service be made within a specified time. Fed. R. Civ. P. a(m).       If good   cause is shown, the

court   is required to     extend the time      for service for an appropriate period.         Id.

"Circumstances amounting to good cause may be where a defendant is evading service;

where the plaintiff experienced difficulty in obtaining a defendant's proper address; where

court staff misdirected     a   pro se plaintiff as to the appropriate procedure for service; or

where plaintiff was unaware         of the defect in service until after the deadline expired."

Akakpo v. HSBC Bank USA, N.A.,2017 U.S. Dist. LEXIS 39473, at *4 (D. Md. March 20,

2017). "'[I]nadvertence or neglect of counsel,' however,         will not suffice to satisf,i the
standard     of 'good cause."' Id. (quoting Braithwaite v. Johns Hopkins Hosp.,        160 F.R.D.

7s,77 (D. Md. r99s)).

        In the present case, good cause does not exist and this action should be dismissed

for insufficiency of service of process. "Good cause" generally requires a plaintiff to

demonstrate that he or she exercised "reasonable diligence in trying to effect service."

Jones v. Sears and Roebuck,2016 U.S. Dist. LEXIS 56997, at*2 (D. Md. Apr. 28,2016)

Plaintiff did not attempt service within the 90 day period set forth in Rule 4(m), much less




                                                  4




        Case 1:19-cv-00410-UA-JEP Document 18 Filed 01/02/20 Page 4 of 10
request a summons be issued.2 Instead, the Plaintiff made a deliberate determination to

delay service while the Collection Litigation was on appeal and then forgot to calendar the

ninety day deadline for service. Inadvertence and neglect should "not suffice to satisff

the standard of good cause." Akakpo,2017 U.S. Dist. LEXIS 39473, at *4 (citation and

quotations omitted). Plaintiff s failure to timely serye - or attempt to serve    - a complaint
in this action has created an insufficiency of service of process and the action should be

dismissed pursuant to Rule 12(b)(5).

          The fact that the plaintiff s claim against Smith Debnam is now time-barred is of no

consequenceandcannotsaveplaintiffsclaims.See Akakpo,2Ol7U.S.Dist.LEXIS39473,

at *10-*11 (citing Mendezv. Elliot,45 F.3d 75,79 (4th Cir. 1995)) ("Rule 4(m) does not

allow plaintiff the right to refile without the consequences of time defenses, such as the

statute of limitations"); see also Chen v. Mayor    & City Council of Baltimore,    292 F.R.D.

288,295 (D. Md. 2013) (rejecting possible limitations bar as sufficient to establish good

cause),   affd Chen v. Mayor & City Council of Baltimore,     546 F.   App'x 187, 188 (4th Cir.

208).3     Because the claims asserted against Smith Debnam are now time-barred, any such

dismissal should be with prejudice.




2
 While Smith Debnam acknowledges the Court granted plaintiff s belated request for an
extension of time to make service (Doc. No. 5), Smith Debnam had not yet been served or
given notice of this lawsuit, and therefore had no notice or opportunity to be heard on
plaintiff s belated motion for extension of time. As such, this is the first opportunity Smith
Debnam has had to raise this issue. Had Smith Debnam been provided notice of the motion,
it would have opposed it on the same grounds explained herein.
3
  Although Mendez and Chen predate the most recent amendments to Rule 4(m), Akakpo
does not and Plaintiff contends the reasoning regarding the interplay of Rule 4(m) and
statute of limitations defenses suryives that amendment.
                                               5




      Case 1:19-cv-00410-UA-JEP Document 18 Filed 01/02/20 Page 5 of 10
B      The Claims Set Forth in the October Complaint Against Smith Debnam are
       Time-Barred and Should be Dismissed.
       A motion to dismiss for failure to              state a claim upon which relief can be granted

tests the legal sufficiency      of a claim. See Fed. R. civ. P. l2(b)(6); Bell Atl. Corp. v.

Twombly,550 U.S. 544, 570, 127 S. Ct. 1955, 167 L. Ed. 2d 929 (2007); Giarratano                       v.


Johnson,52l F.3d 298,302 (4th Cir. 2008). "A motion to dismiss may be granted in two

ways: first, by failing to state a valid legal cause of action, i.e., a cognizable claim; or

second, by failing to allege sufficient facts to support a legal cause of action." Action NC

v. Strach, 216   F   . Supp. 3d 597,   6   1   2 (M.D.N.C. 20 1 6) (citations omitted).

       The October Complaint does not reference the April Complaint, invoke Fed. R. Civ.

P. 15 or purport to amend the April Complaint. The Court should therefore treat the

October Complaint         -   the only complaint to be served on Smith Debnam                   -   as an

independent and new commencement of this action for statute                      of limitations purposes.

Plaintiffs allegations against Smith Debnam in the October Complaint revolve entirely

around a single action and a single communication - the filing of the collection complaint.

Plaintiff alleges that "[t]he state court complaint prepared and filed by Smith Debnam was

a 'communication' as that term is defined             in   15 U.S.C.   $ 1692a(2) of the FDCPA" and that

the state court complaint made false representations and was thus a "false representation

of the character, amount, and legal                 status     of a debt" which violated 15 U.S.C. $
1692e(2)(A). Plaintiff also alleges the filing of the Collection Complaint was (1) an action

that Smith Debnam was not legally permitted to take, (2) a threat to take an action that

Smith Debnam was not legally permitted to take, and (3) a false representation and


                                                           6




      Case 1:19-cv-00410-UA-JEP Document 18 Filed 01/02/20 Page 6 of 10
deceptive means of attempting to collect a debt in violation    of   15 U.S.C. $$ 1692e(5) and

r692e(r0)

       The FDCPA contains a one-year statute of limitation. 15 U.S.C.                  $   1692k(d)

unambiguously requires that an FDCPA action be brought "within one year from the date

on which the violation occurs." Rotkiske v, Klemm,      _   U.S.   _) _)        205 L.F,d.2d   29l,

295 (2019). While a statute of limitations bar is an affirmative defense, "[w]hen it appears

on the face of the complaint that the limitation period has run, a defendant may properly

assert a limitations defense through a Rule 12(bX6) motion           to dismiss." Miller v. Pac

Shore Funding, 224     F   . Supp. 2d 977 ,985 (D. Md. 2002) , off'd,92   F.   App'x 933 (4th Cir.

2000; see also Deanv. Pilgrim's Pride Corp.,395 F.3d 471,474 (4th Cir.2005) ("The

raising of the statute of limitations as a bar to plaintiffs' cause of action constitutes an

affirmative defense and may be raised by motion pursuant to Fed. R. Civ. P. 12(bX6),             if
the time bar is apparent on the face of the complaint.")

       Here, the bar is apparent from the face of the October Complaint. The last act or

omission by Smith Debnam giving rise to the cause of action occurred on April 16,2018,

when the Collection Complaint was        hled.   Because the October Complaint was not filed

until more than one yearlater,plaintiffls claims against Smith Debnam are time barred and

should be dismissed.

                                         CONCLUSION

      For the reasons set forth herein, Smith Debnam's Motions to Dismiss should be

granted and all claims against Smith Debnam dismissed with prejudice.

      This the   2d day of January     2020

                                                 7




      Case 1:19-cv-00410-UA-JEP Document 18 Filed 01/02/20 Page 7 of 10
                                   /s/ Caren D. Enloe
                                   Caren D. Enloe
                                   NC BarNo. 17394
                                   Zachary K. Dunn
                                   NC Bar No. 50271
                                   SMITH DEBNAM NARRON DRAKE
                                   SAINTSING & MYERS, LLP
                                   PO Box 176010
                                   Raleigh, NC 27619-6010
                                   Telephone: (9 I 9) 250-2000
                                   Telefacsimile: (9 I 9) 250-2124
                                   Attorneys for Defendant Smith De bnam
                                   Narron Drake Saintsing & Myers, LLP




                               8




Case 1:19-cv-00410-UA-JEP Document 18 Filed 01/02/20 Page 8 of 10
                        CERTIFICATE OF COMPLIANCE

      In accordance with Local Rule 7.3(d)(1), the undersigned hereby certifies that the

foregoing does not exceed the word limitations set forth in Local Rule 7.3(d)(l),      as


recorded by the word count feature of the word processing system used to prepare this

memorandum

                                              /s/ Caren D. Enloe
                                              Caren D. Enloe
                                              NC Bar No. 17394
                                              Zachary K. Dunn
                                              NC Bar No. 50271
                                              SMITH DEBNAM NARRON DRAKE
                                              SAINTSING & MYERS, LLP
                                              PO Box 176010
                                              Raleigh, NC 27619-6010
                                              Telephone: (919) 250-2000
                                              Telefacsimile: (9 I 9) 250-2124
                                              Attorneys   for Defendant Smith Debnam
                                              Narron Drake Saintsing & Myers, LLP




                                          9




      Case 1:19-cv-00410-UA-JEP Document 18 Filed 01/02/20 Page 9 of 10
                                CERTIFICATE OF SERVICE
      The undersigned hereby certifies that a copy of the foregoing document was served

electronically upon the following via the CM/ECF system:

      Jonathan R.     Miller
      Law Office of Jonathan Miller, LLC
      449 N. Euclid Ave., Ste. 140
      St. Louis, MO 63108
      314-s82-1892
      Email : jonathan@sltconsumerlaw. com
      Counsel   for Plaintiff

      Jeffrey B. Kuykendal
      McAngus, Goudelock and Courie, PLLC
      PO Box 30307
      Charlotte, NC 28230
      Email: Jeffrey.kuykendal@mgclaw.com
      Counsel for Defendant First Technologt
      Federal Credit Union

      This the   2d   day of January 2020

                                                  /s/ Caren D. Enloe
                                                  Caren D. Enloe
                                                  NC BarNo. 17394
                                                   Zachary K. Dunn
                                                  NC BarNo.50271
                                                  SMITH DEBNAM NARRON DRAKE
                                                  SAINTSING & MYERS, LLP
                                                  PO Box 176010
                                                  Raleigh, NC 27619-6010
                                                  Telephone: (919) 250-2000
                                                  Telefacsimile: (9 1 9) 250-2124
                                                  Attorneys for Defendant Smtth Debnam
                                                  Narron Drake Saintsing & Myers, LLP




                                             l0


     Case 1:19-cv-00410-UA-JEP Document 18 Filed 01/02/20 Page 10 of 10
